Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 1 of 12 PageID 2443




                       EXHIBIT 3
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21       Page 2 of 12 PageID 2444



                     UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM,                             §
IASMIN FRIEDHEIM, and                         §
JF SOLUTIONS LTD.,                            §
     Plaintiffs/Counter-Defendants            §
                                              §
v.                                            §         Civil Action No. 4:20-cv-335
                                              §
THOMAS HOEBER and                             §
   Defendants/Counter-Plaintiffs              §
HÖEBER MEDIA, LLC,                            §
    Intervenor                                §


     PLAINTIFFS’ AMENDED DISCLOSURES PURSUANT TO RULE 26

TO: Defendants/Counter-Plaintiff Thomas Hoeber and Intervenor Höeber Media,
LLC, by and through their attorney of record, Brian Casper, via his email address,
brian.casper@klemchuk.com

Plaintiffs Joseph Friedheim, Iasmin Friedheim, and JF Solutions Ltd. serve these,
their amended disclosures pursuant to FED. R. CIV. PRO. 26(a)(1)(A).
                   Respectfully submitted,

                     NORRED LAW, PLLC
                     /s/ Warren V. Norred
                     Warren V. Norred, Texas Bar No. 24045094
                     wnorred@norredlaw.com
                     C. Chad Lampe, Texas Bar No. 24045042
                     chad@norredlaw.com
                     515 E. Border Street; Arlington, Texas 76010
                     Tel. (817) 704-3984; Fax. (817) 524-6686
                     Attorney for Plaintiffs

CERTIFICATE OF SERVICE - I certify that the above was served on Brian
Casper, counsel for Defendant/Counter-plaintiffs via email on June 22, 2021.

                     /s/Warren V. Norred




4:20-cv-335 – Plaintiff’s Amended R26 Disclosures                                      1
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21                Page 3 of 12 PageID 2445



                                   RULE 26(a) RESPONSES

(i) the name and, if known, the address and telephone number of each individual likely to
have discoverable information—along with the subjects of that information—that the
disclosing party may use to support its claims or defenses, unless the use would be solely for
impeachment;

       All parties named in the Original Complaint in addition to the following:

       Nuno Manuel Valente Rodrigues Maldonado Tuna
       Marina Duarte Brás
       Luis Afonso Fidalgo
       Minez Cassamo Velgi, a.k.a., Kini Cassamo

       Declarations containing the responsive information held by each individual listed above
       are attached hereto.

       Individuals listed above may be contacted through counsel for Plaintiffs.

(ii) a copy—or a description by category and location—of all documents, electronically
stored information, and tangible things that the disclosing party has in its possession,
custody, or control and may use to support its claims or defenses, unless the use would be
solely for impeachment;

       Emails, text messages, instant messages, and other such correspondence between
       the named parties have been provided in response to discovery requests.

(iii) a computation of each category of damages claimed by the disclosing party—who must
also make available for inspection and copying as under Rule 34 the documents or other
evidentiary material, unless privileged or protected from disclosure, on which each
computation is based, including materials bearing on the nature and extent of injuries
suffered; and

       Plaintiffs seek attorney’s fees and all costs of court.

(iv) for inspection and copying as under Rule 34, any insurance agreement under which an
insurance business may be liable to satisfy all or part of a possible judgment in the action
or to indemnify or reimburse for payments made to satisfy the judgment.

       None at this time.




4:20-cv-335 – Plaintiff’s Amended R26 Disclosures                                                2
                                                                         Exhibit 1

Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 4 of 12 PageID 2446
                                                                        Exhibit 1
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 5 of 12 PageID 2447
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 6 of 12 PageIDExhibit
                                                                        2448 2
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 7 of 12 PageID  2449
                                                                    Exhibit 2
                                                                      Exhibit 3
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 8 of 12 PageID 2450
                                                                         Exhibit 3
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 9 of 12 PageID 2451
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 10 of 12 PageID 2452
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 11 of 12 PageID 2453
Case 4:20-cv-00335-O Document 75-3 Filed 09/09/21   Page 12 of 12 PageID 2454
